DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "on first carriage" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is indefinite because it is unclear what is meant by “disposed in at fixed positions”.  This limitation does not appear to be grammatically correct and the Examiner isn’t sure what is supposed to be claimed.  The Examiner requests that the Applicant please clarify this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alber (8,263,898) in view of Takeda et al. (6,462,299) and (Yamaguchi et al. (2007/0241083).
Regarding claim 1, Alber discloses a cutting and welding method for welding a tail of a first metal strip to a head of a second metal strip, comprising providing a cutting head 4a on first carriage (the cutting head is on a rail and is movable) movable on a guide extending transversely across the first and second coil strips; providing a welding head 4b on a second carriage movable independently of the first carriage (the welding head is on a rail and is movable independently from the cutting carriage) on the guide transversely across the first and second coil strips, cutting the tail of the first coil strip and the head of the second coil strip and subsequently welding the tail of the first coil strip to the head of the second coil strip by sequentially moving the first and second carriages completely across the first and second coil strips and parking the first and second carriages side-by- side on the guide  (figure 1, column 3 lines 3-41).
Alber does not disclose that the sheets are coils or that there is clamp to clamp the tail and head of the strips.  However, Takeda discloses a cutting and welding apparatus that uses coil strips and clamping jaws 2a, b for holding down the strips (column 1 line 13-28, column 4 lines 42-55).  To one skilled in the art at the time of the 
Alber does not disclose parking the first and second carriages side-by-side on the guide in a first parking position adjacent and completely beyond first lateral edges of the first and second coil strips; in a second parking position adjacent and completely beyond second lateral edges of the first and second coil strips.  However, Yamaguchi discloses having carriages for cutting that park beyond the end of the workpieces (paragraphs 0090-0093).  To one skilled in the art at the time of the invention it would have been obvious to have parking beyond the lateral edge of the workpiece to make sure the carriages are out of the way of the workpieces when inserting or removing the workpieces to prevent damage to either the apparatus or the material.  While Yamaguchi does not show that the parking is on both sides of the coil strips, it would have been obvious to one skilled in the art at the time of the invention to have parking beyond the lateral edge on both sides because it allows the process to start or end from either side which would cut down on production time by not requiring the carriages to be returned to a starting point. 
Regarding claims 2-3, since Takeda discloses using coils, these limitations are met.  Upstream and downstream are relative terms and can be in either direction depending on your point of view.  

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Prior art was not found that taught or suggested further comprising providing the cutting head as two spaced apart cutting heads on the first carriage disposed in at fixed positions at predetermined distance from one another in a longitudinal direction of the first and second coils strips and simultaneously cutting the tail of the first coil strip and the head of the second coil strip with respective ones of the two cutting heads.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ERIN B SAAD/Primary Examiner, Art Unit 1735